TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00543-CV



ACandS, Inc., Appellant

v.


Dorothy A. Lehmann, Individually and as Personal Representative of the Heirs and

Estate of Clarence R. Lehmann, Deceased; Alan Sweeten; Eugene Kanak;

James Jones; James Scott; and Henry Taylor, Appellees






FROM THE DISTRICT COURT OF MILAM COUNTY, 20th JUDICIAL DISTRICT
NO. 26,342, HONORABLE ED MAGRE, JUDGE PRESIDING



	The parties have filed a Joint Motion to Dismiss Appeal for Want of Finality and we
grant their joint motion and dismiss for want of jurisdiction.
	The parties allege that the judgment in the underlying matter was intended to be
entered in Cause No. 26,342-A, a cause severed from the original lawsuit for purposes of trial.  The
original lawsuit was filed under Cause No. 26,342.  Judgment in the severed cause (Cause No.
26,342-A) was mistakenly signed and entered under Cause No. 26,342.  There remain in the original
lawsuit other issues and parties pending before the court so that the judgment rendered under Cause
No. 26,342 is interlocutory and unappealable.
	The parties request that this appeal (from Cause No. 26,342) be dismissed for want
of finality.  The parties represent to this Court that they will jointly move the district court to set
aside the current judgment in Cause No. 26,342 and to rendered judgment in Cause No. 26,342-A,
after which appellant AcandS, Inc. will perfect a new appeal from the final judgment entered in
Cause No. 26,342-A.
	It appears to this Court that the parties' request is well-taken.  Tex. R. App. P.
42.1(a)(1).  Accordingly, the instant appeal is dismissed for want of jurisdiction.


  
					Lee Yeakel, Justice
Before:  Justices Kidd, Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:    December 20, 2001
Do Not Publish